Case: 18-50069      Document: 00514557663         Page: 1    Date Filed: 07/17/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-50069                             July 17, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
JULIETTE FAIRLEY, Daughter of James E. Fairley and Beneficiary of
James E. Fairley,

              Plaintiff - Appellant

v.

ATTORNEY DON D. FORD, III; ATTORNEY KENNETH KROHN; FORD
BERGNER, L.L.P.,

              Defendants - Appellees




                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:17-CV-1067


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Pro se Plaintiff-Appellant Juliette Fairley seeks reversal of the district
court’s Order of January 24, 2018, granting Defendant-Appellee Kenneth
Krohn’s Motion to Dismiss for Lack of Jurisdiction, dismissing Fairley’s claims
without prejudice to refiling in state court, and denying all other pending


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50069     Document: 00514557663     Page: 2   Date Filed: 07/17/2018



                                  No. 18-50069
motions as moot. We have now reviewed the record on appeal, including
without limitation the briefs of the parties and the record excerpts which
contain, inter alia, the said January 24, 2018 Order of the district court, and
we are satisfied that the district court’s rulings are proper in all respects. For
essentially the reasons expressed by the district court, its said Order is, in all
respects,
AFFIRMED.




                                        2